Jenks, P. J.:
This is an action for the recovery of broker’s commissions upon the sale of realty. The defendant sought to prove that prior to the communication of the plaintiff to her that plaintiff had found a purchaser, the defendant ¡ had affirmed a sale made through another broker. But she was prevented by various general .objections which were sustained by the court under exceptions.
It did not appear that the employment ;of the plaintiff was exclusive. Therefore, evidence that tended] to show that before the plaintiff produced her customer the defendant in good faith had accepted a purchaser produced by another broker, was relevant to the issue of the defendant’s liability. (Ettinghoff v. Horowitz, 115 App. Div. 571.)
The judgment of the Municipal Court must be reversed and a new trial must be ordered, with costs to abide the event.
Bjrsghberg, Thomas, Carr and Rich, JJ., concurred.
. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.